Citation Nr: 0711554	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  03-01 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that denied the veteran's claim of 
entitlement to service connection for hypertension.  The 
veteran perfected a timely appeal of this determination to 
the Board.


FINDING OF FACT

The veteran's hypertension is not etiologically related to 
his period of service.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, the April 
2001 and June 2006 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As noted, the last of 
these letters was issued to the veteran in June 2006.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
statement of the case to the veteran in August 2006.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in January 2007.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Thus, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
veteran's service medical records, VA medical treatment 
records, VA medical examinations, private post-service 
treatment records, and written statements from the veteran 
are associated with the claims filed.  The Board notes that 
the veteran identified VA treatment records at the East 
Orange VA hospital for hypertension between the years of 1971 
and 1975, and VA made reasonable efforts to obtain such 
records.  However, the Health Management Information 
Department of the East Orange VA hospital responded that 
records dated from 1970 to 1975 were not available.  In a 
statement of the case, dated August 2006, the AOJ noted that 
it had received a negative reply from the VA East Orange 
hospital, documented that such VA records were no longer 
available, and indicated within the content of this document 
that the claimant was ultimately responsible for providing 
this evidence.  The statement of the case was sent to the 
veteran's latest address and was not returned as 
undeliverable.  The Board finds that, under the presumption 
of regularity of the official acts of public officers, the 
veteran received adequate notice that VA was unable to obtain 
such records with respect to his claim.  See Marciniak v. 
Brown, 10 Vet. App. 198, 200-201 (1997).  Thus, under the 
particular circumstances of this case, VA has satisfied its 
duty to assist the veteran in developing the information and 
evidence needed to support his claim.  38 U.S.C.A. §§ 5103, 
5103A.

II. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the veteran's service medical records 
are negative for any complaints of or treatment for 
hypertension.  On December 1968 separation examination, the 
veteran was noted to have a normal clinical evaluation of the 
vascular system, with no hypertension noted, and blood 
pressure measured at 120/80.

The first indication of hypertension in the medical record is 
in a May 2001 VA medical examination report.  On examination 
at that time, the veteran reported a history of hypertension 
for the past four years, and that he took medication for such 
hypertension.  The veteran was diagnosed as having 
hypertension.

A diagnosis of hypertension was also noted on March 2005 VA 
examination, at which time a past medical history of central 
hypertension for the past seven to eight years was noted.

The record is negative for a medical opinion or other medical 
evidence relating the veteran's hypertension to his period of 
service.

After a review of the record, the Board finds a preponderance 
of the evidence to be against the veteran's service 
connection claim.  Service medical records contain no 
indication of in-service incurrence of hypertension.  The 
first indication of hypertension in the record was in May 
2001, and on two separate VA examinations, the veteran 
indicated that his hypertension began in approximately 1997.  
Moreover, there is no medical evidence whatsoever indicating 
a link between the veteran's hypertension and his period of 
service.

The Board acknowledges the veteran's contentions that he 
received hospital treatment for high blood pressure while in 
service, and that as a result he was placed on light duty in 
September through December 1968.  However, service medical 
records for that time period, while noting treatment for 
complaints of jock rash, and noting a hypersensitivity to 
penicillin, do not indicate treatment for hypertension.  
Also, on December 1968 separation examination, the veteran 
was noted to have a normal clinical evaluation of the 
vascular system, with no hypertension condition noted, and 
blood pressure measured at 120/80.  Moreover, on May 2001 VA 
examination, the veteran reported a history of hypertension 
for four years, and on March 2005 VA examination, a history 
of central hypertension for the past seven to eight years was 
noted.  Both of these reports of medical history contradict 
the assertion that hypertension had its onset in-service.

Although the veteran may believe that he currently suffers a 
disability related to his period of service, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For the reasons discussed above, the Board determines that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for hypertension.


ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


